Citation Nr: 1033608	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.

2.  Entitlement to a compensable evaluation for residuals of a 
facture injury to the right 4th and 5th fingers.

3.  Entitlement to a compensable evaluation for left ear hearing 
loss.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected posttraumatic stress 
disorder.

6.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected posttraumatic stress 
disorder.

7.  Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to service-connected 
posttraumatic stress disorder.


8.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected PTSD.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 
1974.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from April 2008, May 2008, and 
September 2008 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issues of entitlement to service connection for a left hip 
disorder and service connection for erectile dysfunction and 
gastroesophageal reflux disease (GERD), to include as secondary 
to service-connected posttraumatic stress disorder (PTSD), are 
addressed in the remand portion of the decision below and are 
remanded the RO.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's 
PTSD has been manifested by recurrent intrusive recollections and 
distressing dreams of his military trauma; difficulty falling or 
staying asleep; exaggerated startle response; avoidance 
behaviors; social withdrawal; difficulty maintaining close 
personal relationships; and feeling misunderstood, depressed, 
guilty, left out, and detached and estranged from others.  
Objectively, the Veteran was neatly groomed, appropriately 
dressed, and fully oriented.  He exhibited cooperative, friendly, 
relaxed, and attentive attitude; unremarkable psychomotor 
activity, speech, and thought process and content; average 
intelligence; good impulse control; understanding judgment and 
insight; normal memory; and capability to manage financial 
affairs; with no evidence of delusions, obsessive or ritualistic 
behaviors, panic attacks, homicidal or suicidal thoughts, 
episodes of violence, or problem with daily living activities.  
PTSD signs and symptoms resulting in deficiencies in the areas of 
judgment, thinking, family relations, work, or mood were shown, 
as well as reduced reliability and productivity.  Occasional 
decrease in work efficiency or intermittent periods of inability 
to perform occupational tasks due to PTSD signs and symptoms were 
not shown.  The examiner noted that there were only transient or 
mild PTSD signs and symptoms and there was decreased work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.  

2.  The Veteran's residuals of a fracture injury to the right 4th 
and 5th fingers are manifested by pain, stiffness, and swelling 
on repetitive use, but ankylosis has not been shown.

3.  The March 2008 VA audiological examination revealed Level I 
hearing acuity, bilaterally.

4.  The evidence does not show a current diagnosis of 
fibromyalgia.

5.  The evidence does not show a current diagnosis of sleep 
apnea.

6.  The Veteran's claim for service connection for right ear 
hearing loss was last denied in a March 2004 rating decision, and 
no appeal was initiated from that rating decision.

7.  Evidence associated with the claims file since the final 
March 2004 rating decision does not raise a reasonable 
possibility of substantiating the issue of entitlement to service 
connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a compensable evaluation for service-
connected residuals of a fracture injury to the right 4th and 5th 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2009).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).

4.  Fibromyalgia was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result of 
the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  Sleep apnea was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result of 
the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for right ear hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's January 2008, February 2008, June 2008, August 2008, 
September 2008, and August 2009 letters advised the Veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  With respect to the Dingess requirements, the 
RO's January 2008, February 2008, June 2008, September 2008, and 
August 2009 letters provided the Veteran with notice of what type 
of information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  In addition, the RO's June 2008 
letter informed the Veteran of what evidence was required to 
substantiate his claims for increased disability ratings and of 
his and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 
1270 (Fed. Cir. 2009).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned to 
this condition following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  With the respect to the 
Veteran's claim to reopen the claim of service connection for 
right ear hearing loss, the notice letter provided to the Veteran 
in August 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the Veteran's specific claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence was necessary to substantiate the elements required to 
establish service connection that were found insufficient in the 
previous denial.

Accordingly, the RO effectively satisfied the notice requirements 
with respect to the issues on appeal.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  With regard to the Veteran's claim to reopen the 
claim of service connection for right ear hearing loss, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require 
[VA] to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA 
has a duty, in order to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The VA has provided the Veteran with VA examinations to determine 
the etiology of any fibromyalgia or sleep apnea found.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These medical 
examinations were based upon a complete review of the Veteran's 
claims file, and the VA examiners provided written rationales for 
the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The VA has also provided the Veteran with 
multiple VA examinations to determine the current severity of his 
PTSD, residuals of a fracture injury to the right 4th and 5th 
fingers, and left ear hearing loss.  38 C.F.R § 3.159(c)(4).  The 
Board finds that these VA examinations obtained are more than 
adequate and they provide sufficient details to determine the 
severity of the Veteran's service-connected disabilities.  Barr, 
21 Vet. App. at 312.  With regard to the March 2008 VA 
audiological examination, the VA examiner noted the Veteran's 
complaints of hearing and the resulting difficulty in 
conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-
56 (2007) (holding that the VA examiner must describe the 
functional effects of a hearing disability in the examination 
report).  In addition, the Veteran has neither advanced an 
argument that the audiological examination was deficient in any 
respect, nor that he was prejudiced thereby.  Thus, the Board 
finds the examination conducted in this claim to be sufficient to 
determine the severity of the Veteran's left ear hearing loss.

The record reflects that the Veteran previously applied for 
disability benefits from the Social Security Administration 
(SSA).  The Veteran indicated in a May 1994 medical record that 
he applied for disability benefits which were rejected twice by 
the SSA.  Although the Veteran's records from the SSA are not 
included in the claims file, a remand is not necessary with 
respect to the claims decided herein.  With respect to the claims 
for increased evaluations for service-connected PTSD, residuals 
of a fracture injury to the right 4th and 5th fingers, and left 
ear hearing loss, the present level of the Veteran's service-
connected disabilities is of primary concern.  Records relating 
to the Veteran's medical condition in or prior to 1994 will not 
provide information relevant to the Veteran's claims for 
increased evaluations and will not change the dispositive 
findings made as to the current severity of his service-connected 
disabilities.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (holding that not all medical records or all SSA disability 
records must be sought, but only those that are relevant to the 
Veteran's claim).  Similarly, the Veteran's SSA records, dated in 
or prior to 1994, are not relevant and will not aid in 
substantiating his claims for service connection for 
fibromyalgia, sleep apnea, or right ear hearing loss.  As will be 
discussed later, service connection is not warranted for these 
conditions as the medical evidence of record fails to show that 
the Veteran has current disabilities for which service connection 
is claimed.  Accordingly, the Board finds that there is no 
prejudice to the Veteran in not obtaining such records with 
respect to the claims decided herein.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

I.  Increased Evaluation 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).



A.  PTSD

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings 
are appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).

Historically, the RO's April 2008 rating decision granted service 
connection at a 50 percent evaluation for PTSD, effective from 
November 21, 2007.  The Veteran filed a timely notice of 
disagreement in May 2008 seeking a higher initial evaluation and 
perfected his appeal in October 2008.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, such 
as occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV at 46-47.

In March 2008, the Veteran underwent a VA PTSD examination.  The 
VA examiner stated that the claims file was reviewed.  The 
Veteran was neatly groomed, appropriately dressed, and fully 
oriented and showed cooperative, friendly, relaxed and attentive 
attitude.  His psychomotor activity, speech, and thought process 
and content were unremarkable.  The Veteran reported feeling 
cheated, misunderstood, and depressed.  No delusions, obsessive 
or ritualistic behaviors, panic attacks, homicidal or suicidal 
thoughts, episodes of violence, or problems with daily living 
activities were found.  The Veteran exhibited average 
intelligence and good impulse control, and he understood the 
outcome of his behaviors and that he had a problem.  He had the 
ability to maintain minimum personal hygiene, and his remote, 
recent, and immediate memories were normal.  With regard to PTSD 
stressors, the Veteran reported heavy combat experience during 
his military service in Vietnam.  He experienced intense fear and 
horror and felt empty, hurt, and wondering why someone else was 
killed and not him.  He had recurrent and intrusive distressing 
recollections of the trauma, including images, thoughts, or 
perceptions, and recurrent distressing dreams of the trauma.  The 
Veteran showed avoidance behaviors and felt detached and 
estranged from others.  He had difficulty falling or staying 
asleep and had exaggerated startle response.  The examiner found 
that the frequency, severity and duration of the Veteran's PTSD 
symptoms were daily and mild to moderate.  The Veteran reported 
social withdrawal, difficulty maintaining close personal 
relationships, and avoiding of crowds.  The examiner noted that 
the disturbance caused clinically significant distress or 
impairment in social, occupational or other important areas of 
functioning.  As to competency, the Veteran was capable of 
managing financial affairs.  The examiner noted a diagnosis of 
PTSD conforming to the DSM-IV criteria.  A GAF score of 65 was 
listed.  

As to social and occupational functioning, the Veteran reported 
working as a bulk driver for the previous one to two years.  His 
usual occupations included a draftsman, surveyor, truck driver, 
and packing house worker.  He reported difficulty in maintaining 
social relationship, including two failed marriages and a failed 
additional long-term relationship.  He felt uncomfortable in 
crowds, and socially isolated himself except for family contact.  
He was bothered by loud noises, such as July 4th celebrations, 
and had ongoing nightmares and difficulty coping with people, 
especially crowds since his Vietnam service.  Total occupational 
and social impairment due to PTSD signs and symptoms were not 
found; however, PTSD signs and symptoms resulted in deficiencies 
in the areas of judgment, thinking, family relations, work, or 
mood, as well as reduced reliability and productivity due to PTSD 
symptoms.  Occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to PTSD 
signs and symptoms was not found.  The examiner noted that there 
were only transient or mild PTSD signs and symptoms and there was 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  The Veteran 
reported throwing himself into his work, up to 60 to 65 hours a 
week, in order to avoid PTSD symptoms.  The Veteran maintained a 
solitary life style when off work, staying mostly by himself and 
caring for his home.

In June 2009, the Veteran was afforded another VA PTSD 
examination.  It was noted that the Veteran was seen by the same 
examiner who conducted the March 2008 VA examination.  The 
Veteran reported that he had been divorced since 1990, lived 
alone, and had no children or pets.  He had nephews and nieces 
and attended some of their sports activities.  He reported 
working full time and mostly pouring himself into his work and 
remodeling his house.  He occasionally had lunch with a co-
worker.  As for recreational activities, the Veteran reported 
that he did not have much time for it, but that he went fishing 
and hunting.  On examination, the Veteran appeared clean, neatly 
groomed, and appropriately dressed.  He displayed a cooperative, 
friendly, relaxed, and attentive attitude.  Findings were 
unremarkable as to his psychomotor activity, speech, and thought 
process and content.  His affect was normal, and he was fully 
oriented.  He reported feeling misunderstood, left out, and 
depressed.  No delusions, obsessive or ritualistic behaviors, 
panic attacks, homicidal or suicidal thoughts, episodes of 
violence, or problems with daily living activities were found.  
The Veteran exhibited average intelligence and good impulse 
control, and he understood the outcomes of his behaviors and that 
he had a problem.  He had the ability to maintain minimum 
personal hygiene, and his remote, recent, and immediate memories 
were normal.  The Veteran reported difficulty getting to sleep, 
being restless after falling asleep, having occasional dreams and 
nightmares relating to the war, finding himself awake with his 
bed clothes all rumpled up.  As to PTSD symptoms, the Veteran 
reported recurrent distressing dreams, avoidance behaviors, 
feeling detached or estranged from others, difficulty falling or 
staying asleep, and exaggerated startle response.  As to mental 
competency, it was noted that the Veteran was capable of managing 
his financial affairs.  The examiner noted a diagnosis of PTSD 
conforming to the DSM-IV criteria, and a GAF score of 65 was 
listed.  

As to social and occupational functioning, the Veteran reported 
working as a bulk driver for the previous two to five years.  His 
occupational history included working as a draftsman, surveyor, 
truck driver, and logger.  He also reported he thought that he 
was misunderstood by fellow workers and other people in general, 
and that he did not like large crowds or being around of a lot of 
people, and preferred to be alone.  Total occupational and social 
impairment due to PTSD signs and symptoms were not found; 
however, PTSD signs and symptoms resulting in deficiencies in the 
areas of judgment, thinking, family relations, work, or mood were 
shown; as were reduced reliability and productivity.  It was 
noted that there was no occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational tasks 
due to PTSD signs and symptoms.  The examiner noted that there 
were only transient or mild PTSD signs and symptoms and there was 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  The examiner 
noted that PTSD symptoms were not severe enough to interfere with 
occupational and social functioning.

After reviewing the evidence of record since the initial grant of 
service connection, the Board concludes that the Veteran's PTSD 
is most appropriately rated as 50 percent disabling.  In making 
this determination, the Board finds that the medical evidence of 
record does not support an initial evaluation in excess of 50 
percent.  The only GAF score noted at his VA PTSD examinations 
was 65, which contemplates mild symptoms, such as depressed mood 
and mild insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy, or theft within 
the household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.

The evidence of record demonstrates that since the initial grant 
of service connection, the Veteran has reported recurrent 
intrusive recollections and distressing dreams of his military 
trauma, difficulty falling or staying asleep, exaggerated startle 
response, and avoidance behaviors.  The record also reflects that 
the Veteran was socially withdrawn and had difficulty maintaining 
close personal relationships.  He reported feeling misunderstood, 
depressed, guilty, left out, and detached and estranged from 
others.  In considering this disability as a whole, the Board 
concludes that the Veteran's PTSD is most analogous to the 
symptoms warranting a 50 percent rating for PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The evidence does not reflect that the Veteran's PTSD has been 
manifested by symptoms of such severity to warrant a higher 
disability rating in excess of 50 percent, at any time since the 
initial grant of service connection on November 21, 2007.  
Objectively, the Veteran was neatly groomed, appropriately 
dressed, and fully oriented.  He exhibited cooperative, friendly, 
relaxed, and attentive attitude; unremarkable psychomotor 
activity, speech, and thought process and content; average 
intelligence; good impulse control; understanding judgment and 
insight; normal memory; and capability to manage financial 
affairs; with no evidence of delusions, obsessive or ritualistic 
behaviors, panic attacks, homicidal or suicidal thoughts, 
episodes of violence, or problem with daily living activities.  
The evidence does not show PTSD was manifested by symptoms such 
as obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; spatial 
disorientation, and neglect of personal appearance and hygiene.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

As to the Veteran's occupational and social functioning, the 
Veteran continued to work as a bulk truck driver for the past two 
to five years, as well as in various other occupations.  He 
reported pouring himself into work, working up to 60 to 65 hours 
per week, to avoid his PTSD symptoms.  The evidence reflects that 
he maintains a solitary life style outside work and reported 
difficulty maintaining close personal relationships, to include 
his two failed marriages and a failed additional long-term 
relationship.  However, he reported maintaining contact with his 
family and attending some of his nieces and nephews' sports 
activities.  He also reported that he occasionally had lunch with 
a coworker.  Notably, the March 2008 and June 2009 VA examiners 
found PTSD signs and symptoms resulting in deficiencies in the 
areas of judgment, thinking, family relations, work, or mood; 
reduced reliability or productivity due PTSD symptoms; or 
occasional decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to PTSD signs and 
symptoms.  Further, the June 2009 VA examiner concluded that the 
Veteran's PTSD symptoms were not severe enough to interfere with 
his occupational and social functioning.  Accordingly, the Board 
finds that the objective medical evidence of record at any time 
during the appeal period does not support an evaluation in excess 
of 50 percent.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 50 percent 
disability rating for PTSD assigned herein inadequate.  As noted 
above, the Veteran's service-connected PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  Since the initial grant 
of service connection effective from November 21, 2007, the 
Veteran's PTSD has been manifested by recurrent intrusive 
recollections and distressing dreams of his military trauma; 
difficulty falling or staying asleep; exaggerated startle 
response; avoidance behaviors; social withdrawal; difficulty 
maintaining close personal relationships; and feeling 
misunderstood, depressed, guilty, left out, and detached and 
estranged from others.  Objectively, the Veteran was neatly 
groomed, appropriately dressed, and fully oriented.  He exhibited 
cooperative, friendly, relaxed, and attentive attitude; 
unremarkable psychomotor activity, speech, and thought process 
and content; average intelligence; good impulse control; 
understanding judgment and insight; normal memory; and capability 
to manage financial affairs; with no evidence of delusions, 
obsessive or ritualistic behaviors, panic attacks, homicidal or 
suicidal thoughts, episodes of violence, or problem with daily 
living activities.  PTSD signs and symptoms resulting in 
deficiencies in the areas of judgment, thinking, family 
relations, work, or mood were shown, as well as reduced 
reliability and productivity.  Occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks due to PTSD signs and symptoms were not shown.  
The examiner noted that there were only transient or mild PTSD 
signs and symptoms and there was decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms are more than adequately contemplated 
by the 50 percent disability rating assigned herein for his 
service-connected PTSD.  This includes consideration of symptoms 
such as flattened affect, disturbances of motivation and mood and 
difficulty establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  A rating in excess of 50 percent is provided for certain 
manifestations of service-connected PTSD but the medical evidence 
of record reflects that those manifestations are not present in 
this case.  The medical evidence does not demonstrate this 
condition to be manifested by symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation; and neglect of personal 
appearance and hygiene.  Id.  Therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  38 
C.F.R § 4.130, Diagnostic Code 9411; Thun, 22 Vet. App. at 115.  

Staged ratings have been considered.  While there may have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected PTSD, the evidence shows no distinct periods of 
time since service connection became effective, during which the 
Veteran's PTSD varied to such an extent that a rating greater 
than or less than 50 percent would be warranted.  Thus, staged 
ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial evaluation in 
excess of 50 percent for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of a Fracture Injury to the Right 4th and 5th 
Fingers

Service connection for the Veteran's residuals of a fracture 
injury to the right 4th and 5th fingers was granted by a June 
1994 rating decision and a noncompensable evaluation was assigned 
under Diagnostic Code 5299-5223, effective from January 24, 1994.  
The Veteran filed his present claim for a compensable evaluation 
for his service-connected residuals of a fracture injury to the 
right 4th and 5th fingers in November 2007.  In an April 2008 
rating decision, the RO continued the noncompensable evaluation 
for his service-connected right hand disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5223.  The Veteran filed a timely 
notice of disagreement in May 2008 and perfected his appeal in 
October 2008.

The Veteran's right hand disorder is rated under hyphenated 
Diagnostic Code 5299-5223.  See 38 C.F.R. § 4.71a.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2009).  The 
Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded by the numbers of the 
most closely related body part and "99."  See 38 C.F.R. § 4.20 
(2009).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5223, 
favorable ankylosis of two digits of one hand.

As noted above, the service-connected right 4th and 5th fingers 
are currently assigned a noncompensable evaluation under 
Diagnostic Code 5223.  Under Diagnostic Code 5223, a 10 percent 
evaluation is warranted for favorable ankylosis of the ring and 
little fingers, of either the major or minor hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5223.

The Veteran was afforded a VA hand examination in March 2008.  
The VA examiner noted that the claims file was reviewed.  The 
Veteran reported an inservice incident in which he fell down the 
stairs striking the wall with the right hand sustaining fractures 
of the 4th and 5th metacarpals.  He was treated by casting, 
without surgery.  The Veteran stated that he had recurrent and 
intermittent pain, achiness, and stiffness involving the right 
hand, primarily in the area of the 4th and 5th metacarpals.  He 
reported swelling, pain, discomfort, and stiffness with 
repetitive gripping or lifting, or exposure to cold weather or 
weather changes.  He reported that his penmanship was worse when 
compared to the time prior to the injury.  He took over-the-
counter pain or anti-inflammatory medication on a needed basis 
for flare-ups.  He stated that flare-ups could occur on average 
two times a month and last one to two days, in mild to moderate 
severity.  Alleviating factors was medication, use of ice, rest, 
and elevation.  A precipitating factor was overuse, to include 
gripping and lifting.  The Veteran did not undergo any surgeries, 
injections, or any other physical therapy for his right hand.  He 
used no brace or splint and his condition was stable.  He 
reported that he was right-handed.  On physical examination, 
there was no amputation of a digit or part of a digit; ankylosis 
of one or more digits; deformity of one or more digits; a gap 
between the thumb and tips of the fingers on attempted opposition 
of the thumb to the fingers; a gap between the fingers and 
proximal transverse crease of the hand on maximal flexion of the 
fingers; decreased strength for pushing, pulling, or twisting; or 
decreased dexterity for twisting, probing, writing, touching, or 
expression.  The examiner noted that there were no deformities 
identified in the hands, and that grip strengths were 5 out of 5, 
bilaterally.  The examiner also noted that the hand strength and 
dexterity was intact and good, with no anatomical defects.  The 
Veteran could touch the tip of his thumb to all the fingertips.  
Mild tenderness to palpation over the 4th and 5th metacarpals was 
present, but no current redness or swelling.  The examiner stated 
that there were no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss in the 
range of motion with repetitive use.  The examiner also stated 
that he could not express, without resorting to mere speculation, 
whether there was any additional limitation due to repetitive use 
during a flare-up.  X-ray of the right hand revealed healed 4th 
and 5th metacarpal fractures with shortening of the 5th 
metacarpal.  Posttraumatic deformity of the right 3rd distal 
phalanx was noted.  The diagnosis was status post fracture of the 
right 4th and 5th metacarpals, healed, with shortening of the 5th 
metacarpal.  As for the disability's impact on his occupation, 
the Veteran reported currently working full time as a bulk truck 
driver.  His job required some lifting and gripping with a 
palette jack, which could cause flare-ups on his right hand 
condition.  Although it was noted that there were significant 
effects on usual occupation due to problems with lifting, 
carrying, and pain, the Veteran reported that he was assigned to 
different duties and no time was lost from work during the past 
year due to his right hand disorder.  The examiner found that the 
right hand disorder had no significant effects on shopping, 
exercise, recreation, traveling, feeding, bathing, dressing, 
toileting, and grooming, although there were mild effects on 
chores and sports.

In light of the above evidence, the Board concludes that the 
service-connected right hand disability does not warrant a 
compensable evaluation under Diagnostic Code 5523 or any other 
diagnostic code pertaining to the fingers.  As noted earlier, to 
warrant a compensable rating, there has to be a showing of 
ankylosis of the ring and little fingers is necessary.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.  However, the evidence of record 
simply does not show ankylosis of the right 4th and 5th fingers.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure").  Although the medical 
evidence reflects that the Veteran had pain and stiffness upon 
overuse of the right hand, the March 2008 examiner found that 
there no decreased strength for pushing, pulling, or twisting; or 
decreased dexterity for twisting, probing, writing, touching, or 
expression.  The examiner also found that there were no 
deformities identified in the hands, and that grip strengths were 
full, bilaterally.  There is no medical or lay evidence that the 
Veteran's right ring and little fingers are immobile.  Moreover, 
the March 2008 VA examiner specifically found that there was no 
ankylosis of one or more digits.  Accordingly, a compensable 
evaluation for the Veteran's service-connected right hand 
disorder is not warranted under Diagnostic Code 5223.

The Board considered whether a compensable evaluation is 
warranted under other potentially applicable diagnostic codes.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic 
Code 5230, pertaining to limitation of motion of the ring or 
little finger, provides that a noncompensable evaluation is 
warranted for any limitation of motion, major or minor.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2009).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current noncompensable 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved 
in evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran reports recurrent and intermittent pain, 
achiness, and stiffness in the right hand, primarily in the area 
of the 4th and 5th metacarpals, as well as swelling, pain, 
discomfort, and stiffness with repetitive gripping or lifting.  
He also reported flare-ups occurring on average two times a month 
and last one to two days, in mild to moderate severity, for which 
he took over-the-counter pain or anti-inflammatory medication on 
a needed basis.  However, the March 2008 VA examiner found that 
there was no decreased strength for pushing, pulling, or 
twisting; or decreased dexterity for twisting, probing, writing, 
touching, or expression.  The examiner found that the grip 
strengths were full in both hands, and the hand dexterity was 
intact and good.  Although mild tenderness to palpation over the 
4th and 5th metacarpals was present, there was no current redness 
or swelling.  There were no objective findings of pain, weakness, 
excess fatigability, incoordination, lack of endurance, or loss 
in the range of motion with repetitive use.  As to whether there 
was any additional limitation due to repetitive use during a 
flare-up, the examiner stated that he could not express an 
opinion, without resorting to mere speculation.  At most, the 
evidence reflects that the Veteran experiences pain, stiffness in 
the right hand, and swelling with repetitive motion or during a 
flare-up.  Thus, the Board finds that the severity of the 
Veteran's residuals of a fracture injury of the right 4th and 5th 
fingers is appropriately contemplated in the currently assigned 
disability rating.

Consideration has been given as to whether the current 
noncompensable evaluation assigned for the Veteran's residuals of 
a fracture injury to the right 4th and 5th fingers is inadequate 
and it may be appropriate to assign an extraschedular rating.  38 
C.F.R. § 3.321(b).  The Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
the current rating inadequate.  The Veteran's right hand disorder 
is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5223, 
the criteria for which are found to specifically contemplate the 
level of disability and symptomatology.  The Veteran's right hand 
disorder was manifested by pain, stiffness, and swelling on 
repetitive use, but no ankylosis.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's symptoms are more than 
adequately contemplated by the current disability rating assigned 
for her service-connected right hand disorder.  A compensable 
rating is provided for under 38 C.F.R. § 4.71a, Diagnostic Code 
5223, for ankylosis of the ring and little fingers, but the 
medical evidence of record did not demonstrate that such 
manifestations were present in this case.  The criteria for the 
current disability rating more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected right hand 
disorder, the evidence shows no distinct periods of time during 
the pendency of this appeal, during which the Veteran's 
service-connected right hand disorder varied to such an extent 
that a compensable evaluation would be warranted.  Thus, staged 
ratings are not in order.  See Hart, 21 Vet. App. at 510.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for a compensable evaluation for 
service-connected residuals of a fracture injury to the right 4th 
and 5th fingers, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 54.

C.  Left Ear Hearing Loss

Service connection for left ear hearing loss was granted in a 
March 2004 rating decision and a noncompensable disability rating 
was assigned, effective from October 31, 2003.  The Veteran filed 
his present claim for a compensable evaluation for his service-
connected left ear hearing loss in November 2007, and an April 
2008 rating decision continued the noncompensable evaluation for 
the left ear hearing loss.  The Veteran filed a timely notice of 
disagreement in May 2008 and perfected his appeal in October 
2008.

The Veteran asserts that a compensable disability rating is 
warranted for his left ear hearing loss as his hearing in the 
left ear has deteriorated since the initial grant of service 
connection.

In May 2008, the Veteran underwent a VA audiological examination.  
The VA examiner noted that the Veteran's claims file was 
reviewed.  The examiner also noted that the test results were 
felt to be valid indicators of true organic hearing.  The Veteran 
was evaluated with pure tone stimuli, speech stimuli, including 
recorded Maryland CNC word lists, and acoustic immittance.  Pure 
tone testing indicated that the Veteran did not have a hearing 
disability for VA rating purposes for each ear.  Although the 
immittance testing could not be completed due to equipment 
failure, the examiner noted that the results were considered to 
be of good reliability.  The authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
35
LEFT
15
10
20
25
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 20 decibels in the right ear, and 22.5 
decibels in the left ear.  Speech recognition ability was 94 
percent in the right ear and 94 percent in the left ear.

Based upon its review of the evidence of record, the Board 
concludes that a compensable disability rating is not warranted 
for the Veteran's service-connected left ear hearing loss.  The 
severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 
55 decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone 
threshold is 30 decibels or less at 1000 Hertz and simultaneously 
70 decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. § 
4.86.

The May 2008 VA audiological examination demonstrates that under 
the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level I hearing, bilaterally.  See 38 C.F.R. § 
4.85, Table VI.  Using Table VII, the result is a noncompensable 
evaluation for bilateral hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  Additionally, the 
hearing loss shown by this audiological examination does not 
qualify for an exceptional pattern of hearing impairment.  See 38 
C.F.R. § 4.86.


The Board finds that the overall disability picture for the 
Veteran's left ear hearing loss correlates to a noncompensable 
rating during the entire pendency of this claim.  See Hart, 21 
Vet. App. at 510.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria).  Thus, based on the audiometric 
findings of record, and with consideration staged ratings, a 
compensable evaluation is not warranted.

Consideration has been given as to whether the current 
noncompensable evaluation assigned for the Veteran's left ear 
hearing loss is inadequate and it may be appropriate to assign an 
extraschedular rating.  38 C.F.R. § 3.321(b).  The Board finds 
that the Veteran's disability picture with respect to his 
service-connected left ear hearing loss is not so unusual or 
exceptional in nature as to render his noncompensable schedular 
rating for hearing loss inadequate.  The Veteran's hearing loss 
was evaluated pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability and 
symptomatology for left ear hearing loss.  As demonstrated by the 
evidence of record, the Veteran's hearing loss disability, in the 
VA examinations of record, was manifested by Level I hearing 
acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
hearing loss is congruent with the disability picture represented 
by the current noncompensable disability rating.  A compensable 
rating is provided for certain audiological findings but the 
medical evidence reflects that those findings are not present in 
this case.  Thus, the criteria for noncompensable rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.86, Diagnostic 
Code 6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

As the preponderance of the evidence is against the claim for a 
compensable rating for service-connected left ear hearing loss at 
any time during the appeal period, the benefit of the doubt rule 
is not applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54.

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary basis 
for a disability which is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service connected disability or (b) aggravated by 
a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 
439, 488 (1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

A.  Fibromyalgia

The Veteran's service treatment records are negative for any 
complaints, treatments, or diagnoses of fibromyalgia or any 
muscle and connective tissue pain.

After separation from service, the Veteran underwent a May 2008 
VA examination.  The VA examiner stated that he interviewed the 
Veteran, conducted a focused physical examination, and reviewed 
the evidence of record, to include the Veteran's claims file and 
all VA medical records.  In addition, the examiner stated that he 
did an extensive search of medical resources, including online 
medical resources regarding fibromyalgia and PTSD.  The examiner 
noted that following the search and review of the medical 
resources, there was no medical evidence, research, or evidence-
based medical literature to support that the Veteran's 
fibromyalgia is due to, caused by, the result of, or a 
complication of PTSD.  The examiner opined "[fibromyalgia] [was] 
less likely as not caused by, a result of, or aggravated by 
service-connected PTSD."  The Veteran stated that he was 
diagnosed with fibromyalgia, approximately two to three years 
ago.  However, the Veteran was uncertain of any symptoms related 
to a diagnosis of fibromyalgia.  The examiner stated that 
following a review of the Veteran's records, the examiner had 
difficulty finding or determining when, if ever, the Veteran was 
diagnosed with fibromyalgia.  It was noted that the Veteran 
described some generalized muscle aches and joint aches for which 
he was currently taking no prescription medications.  The Veteran 
also described occasional mild headaches and reported that the 
overall achiness of muscles and joints could be worse with over-
exertion and cold weather.  Physical examination revealed no 
specific trigger points of tenderness.  The examiner noted that 
with regard to any fibromyalgia there had been no etiology 
identified.  Review of the medical literature did not describe 
PTSD as an etiology of fibromyalgia.  Furthermore, the examiner 
stated that if the Veteran did indeed have fibromyalgia, there 
was no evidence to suggest that his PTSD did in any way aggravate 
the condition.

After a careful review of the record, the Board finds that 
service connection for fibromyalgia is not warranted in this 
case.  There is no competent evidence of record showing a current 
diagnosis of fibromyalgia.  Although the Veteran can provide 
competent statements that fibromyalgia was previously diagnosed, 
his statements are not sufficient to establish a current medical 
diagnosis of fibromyalgia.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within the 
realm of his personal knowledge).  Moreover, although the Veteran 
stated that fibromyalgia was diagnosed about two years ago, he 
was uncertain of any symptoms related to a diagnosis of 
fibromyalgia.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
(holding that in weighing the credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the appellant).  Even if fibromyalgia was 
ever diagnosed in or prior to 2006, there is no evidence that the 
Veteran had fibromyalgia at any time during the pendency of this 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(holding that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim).  The May 2008 examiner stated that following a review of 
the Veteran's records, the examiner had difficulty finding or 
determining when, if ever, the Veteran was diagnosed with 
fibromyalgia.  The Veteran only described some generalized muscle 
aches and joint aches for which he was currently taking no 
prescription medications.  The physical examination revealed no 
specific trigger points of tenderness.  Thus, to the extent that 
the Veteran claimed that he had fibromyalgia, the Board finds 
that the Veteran's statements alone are not sufficient evidence 
to establish a current diagnosis of fibromyalgia.  The Board 
acknowledges that, in certain circumstances, lay evidence may 
also be competent to establish a medical diagnosis.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  However, that is not true in this case.  In 
this case, medical diagnosis involves questions that are beyond 
the range of common experience and common knowledge and requires 
the special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran's statements are not competent 
evidence to establish that a current diagnosis of fibromyalgia.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In the absence of medical evidence showing a current diagnosis of 
fibromyalgia, the preponderance of the evidence is against the 
Veteran's claim for service connection.  As such, the benefit of 
the doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

B.  Sleep Apnea

The Veteran's service treatment records are negative for any 
complaints, treatments, or diagnoses of sleep apnea or any other 
sleep disorder.

After separation from service, the Veteran underwent an August 
2008 VA examination.  The VA examiner stated that the claims file 
was reviewed.  The VA examiner opined that sleep apnea was not 
caused by or a result of service-connected PTSD, to include sleep 
disturbances.  In support of the opinion, the examiner stated 
that he was unable to find any documentation, indication, or 
record that the Veteran did in fact have obstructive sleep apnea.  
The examiner further stated that he was unable to locate any 
polysomnogram to confirm a diagnosis of sleep apnea.  It was 
noted that review of records relating to the Veteran's 
psychological evaluation for his PTSD, indicated that the Veteran 
had difficulty in falling and staying asleep, as well as that the 
Veteran had problems with nightmares.  However, the examiner 
noted that obstructive sleep apnea was due to upper airway 
resistance, which ultimately led to decreased oxygen level 
causing arousal and diminishing effective and restorative sleep.  
The examiner also noted that medical evidence did not support 
that PTSD, increased upper airway resistance, thus leading to 
obstructive sleep apnea.  For these reasons, the examiner 
concluded that the Veteran's sleep apnea was not due to, a result 
of, or aggravated by his service-connected PTSD, to include sleep 
disturbances.

The medical evidence of record does not show a current diagnosis 
of sleep apnea.  The Board acknowledges the Veteran's lay 
statement that he has difficulty falling or staying asleep and 
experiences sleep disturbances, to include nightmares.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (quoting Layno v. Brown, 6 Vet.App. 465, 469 (1994).  
However, the August 2008 VA examiner who considered the Veteran's 
reports of symptoms relating to sleeping difficulties found that 
there was no indication that the Veteran in fact had sleep apnea.  
There is no other medical opinion of record that provides a 
diagnosis of sleep apnea.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of an expert).  As discussed earlier, 
without a current disability, there can be no entitlement to 
compensation.  See Degmetich, 104 F. 3d at 1328; Brammer, 3 Vet. 
App. at 225.  Accordingly, with no evidence of a current 
disability, service connection for sleep apnea is not warranted 
on a direct basis or as secondary to service-connected PTSD.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no current diagnosis of 
sleep apnea, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

A March 2004 rating decision denied the Veteran's original claim 
for service connection for right ear hearing loss on the basis 
that the evidence did not show that the Veteran had a right ear 
hearing disability for VA purposes.  The relevant evidence of 
record at the time of the March 2004 rating decision consisted of 
the Veteran's service treatment records, VA medical records dated 
from August 1993 to December 1993, March 1994 VA examination and 
opinion, a March 1994 private medical report, VA outpatient 
treatment reports dated from November 2000 through November 2003, 
a December 2003 VA audiology consult report, a January 2004 VA 
audiological examination, and the Veteran's lay statements in 
support of his claim.

In November 2007, a claim to reopen the issue of service 
connection for right ear hearing loss was received.  Evidence of 
record received since the March 2004 rating decision includes VA 
medical records dated from August 1993 to September 1997, private 
medical records dated in March 2003 and August 2008, VA 
outpatient treatment records dated from May 2004 to June 2009, VA 
examination reports, dated in March 2008, May 2008, August 2008, 
and June 2009, VA audiology examination reports, dated in May 
2004, August 2005, and March 2008, and medial treatise submitted 
by the Veteran in July 2009.

The RO denied the Veteran's claim for service connection for 
right ear hearing loss in March 2004 on the basis that the 
evidence did not show that the Veteran had a right ear hearing 
disability for VA purposes.  This continues to be the case.  In 
March 2008, the Veteran underwent a VA audiological examination.  
The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
35
LEFT
15
10
20
25
35

The medical evidence of records does not show a right ear hearing 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Id.  With respect to the right ear, impaired hearing 
that meets the criteria for a disability for VA purposes has not 
been shown.  Id. 

As the evidence does not show a right ear hearing disability for 
VA purposes, it does not raise a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the issue of 
entitlement to service connection for right ear hearing loss is 
not reopened.

As new and material evidence to reopen the Veteran's finally 
disallowed claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.

A compensable evaluation for residuals of a fracture injury to 
the right 4th and 5th fingers is denied.

A compensable evaluation for left ear hearing loss is denied.

Service connection for fibromyalgia, to include as secondary to 
service-connected PTSD, is denied.

Service connection for sleep apnea, to include as secondary to 
service-connected PTSD, is denied.

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection for right ear hearing loss is denied.


REMAND

The record reflects that the Veteran previously applied for 
disability benefits from the Social Security Administration 
(SSA).  The Veteran indicated in a May 1994 medical record that 
he applied for disability benefits which were rejected twice by 
the SSA.  However, there is no indication in the record that the 
RO has requested the Veteran's records from the Social Security 
Administration (SSA).  As VA is on notice that there are SSA 
records and these records are potentially relevant to the 
Veteran's claims of service connection for a left hip disorder, 
and service connection for erectile dysfunction and GERD, to 
include as secondary to service-connected PTSD, the Board must 
obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA benefits.  
If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for any left hip 
disorder, erectile dysfunction, or GERD.  The 
RO must then obtain copies of the related 
medical records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure the same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

3.  Thereafter, the RO must readjudicate the 
Veteran's claims on appeal, taking into 
consideration all newly obtained evidence.  
Thereafter, if any issue on appeal remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


